UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7315



K. MORGAN KENYON,

                                             Plaintiff - Appellant,

          versus


RANDY FISHER, Sheriff of Augusta County, for
Glen Lyod, Deceased, individually and in his
official capacity; JOHN GRECO, Lieutenant,
Augusta County Jail, 1996, individually and in
his official capacity; KEVIN NORENE, Nurse,
Augusta County Jail, 1996, individually and in
his official capacity; TWELVE UNKNOWN DEPU-
TIES, AUGUSTA COUNTY JAIL, 1996, INDIVIDUALLY
AND IN THEIR OFFICIAL CAPACITIES; VASCO
WRIGHT, Badge No. 307, Nelson County Deputy,
1996, individually and in his official capac-
ity; GEORGE W. ALLEN, Governor of Virginia,
1996, individually and in his official capac-
ity,

                                            Defendants - Appellees,

          and


FOUR UNKNOWN DEPUTIES OF AUGUSTA COUNTY JAIL,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-91-6)
Submitted:   January 13, 2000          Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


K. Morgan Kenyon, Appellant Pro Se. Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     K. Morgan Kenyon filed an untimely notice of appeal.          We dis-

miss the appeal for lack of jurisdiction.            The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.”          Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).           Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders.         Fed. R. App. P.

4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 26, 1999;

Kenyon’s   notice   of   appeal   was   filed   on   September   28,   1999.

Kenyon’s failure to file a timely notice of appeal or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of her appeal.

We therefore dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 DISMISSED




                                    3